Exhibit 10.2

 

SECOND REAFFIRMATION AND RATIFICATION AGREEMENT

 

as of June 26, 2013

 

The Karlsson Group, Inc.

18 Ozone Avenue

Venice, CA 90291

 

Ladies and Gentlemen:

 

Reference is made to that certain letter (the “May 30th Letter”) dated May 30,
2012, from Prospect Global Resources, Inc., a Nevada corporation, Prospect
Global Resources, Inc., a Delaware corporation, and American West Potash, LLC, a
Delaware limited liability company (collectively, the “Prospect Parties”), to
The Karlsson Group, Inc., an Arizona corporation (“Karlsson”).  All capitalized
terms not otherwise defined herein shall have the meanings set forth in the
May 30th Letter.

 

To induce Karlsson to enter into the Second Extension Agreement, dated as of the
date hereof (the “Second Extension Agreement”), with American West Potash, LLC,
a Delaware limited liability company, Prospect Global Resources, Inc., a Nevada
corporation, Apache County Land & Ranch, LLC, a Nevada limited liability
company, and Prospect Global Resources, Inc., a Delaware corporation, each of
the undersigned hereby:

 

(a)           represents and warrants to Karlsson that they have reviewed and
approved the terms and provisions of the Second Extension Agreement;

 

(b)           acknowledges, ratifies and confirms that all of the terms,
conditions, representations and covenants contained in the May 30th Letter are
in full force and effect and shall remain in full force and effect after giving
effect to the execution and effectiveness of the Second Extension Agreement and
all other documents, instruments and agreements related thereto; and

 

(c)           represents and warrants that no offsets, counterclaims or defenses
exist as of the date hereof with respect to any of the undersigned’s obligations
under the May 30th Letter.

 

This agreement shall be binding on and shall inure to the benefit of the parties
hereto and their respective successors and assigns except as otherwise provided
herein.

 

This agreement may be executed by the parties hereto on any number of separate
counterparts, any of which may be executed and transmitted by facsimile, and
each of which shall be deemed an original and all of which, taken together,
shall be deemed to constitute one and the same instrument.

 

This agreement shall be governed by, and construed in accordance with, the laws
of the State of Arizona, without regard to its principles of conflicts of law.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation as of the
date first above written.

 

 

Prospect Global Resources, Inc.,

 

a Nevada corporation

 

 

 

By:

/s/ Damon Barber

 

Name. Damon Barber

 

Title: President, CEO and Secretary

 

 

 

Prospect Global Resources, Inc.,

 

a Delaware corporation

 

 

 

By:

/s/ Damon Barber

 

Name. Damon Barber

 

Title: President, CEO and Secretary

 

 

 

American West Potash, LLC

 

a Delaware limited liability company

 

 

 

By:

/s/ Damon Barber

 

Name. Damon Barber

 

Title: President, CEO and Secretary

 

--------------------------------------------------------------------------------